July 27, 2017 THE DREYFUS/LAUREL FUNDS, INC. - GENERAL AMT-FREE MUNICIPAL MONEY MARKET FUND Supplement to Current Statutory Prospectus The Board of Directors of The Dreyfus/Laurel Funds, Inc. (the “Company”) has approved the liquidation of General AMT-Free Municipal Money Market Fund (the “Fund”), a series of the Company, effective on or about October 4, 2017 (the “Liquidation Date”). Accordingly, effective on or about August 31, 2017 (the “Closing Date”), the Fund will be closed to any investments for new accounts, except that new accounts may be established for “sweep accounts” and by participants in group retirement plans if the Fund is established as an investment option under the plans before the Closing Date.
